Citation Nr: 0328401	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  97-34 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1962 to June 1964.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.


REMAND

The veteran seeks entitlement to service connection for 
hearing loss disability, tinnitus, and skin disease.

In determining whether service connection is warranted 
for a particular disability, there must be competent 
evidence of current disability (generally, a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2003).

The veteran's separation document (DD Form 214) shows 
that his primary military occupational specialty was that 
of Armor Crewman.  

The veteran's service medical records show that in August 
1963, he was treated for complaints of difficulty hearing 
out of his right ear and tinnitus.

VA medical records, dated since the late 1980's, show 
that the veteran has been treated for complaints of 
tinnitus and hearing loss disability.  During VA 
audiological testing in September 1991, the veteran had a 
speech recognition score of 92 percent, bilaterally.  
During a VA audiological examination in July 1996, he had 
a speech recognition scores of 90 percent in the right 
ear and 88 percent in the left ear.  No opinion has been 
requested in regard to a potential relationship between 
any current hearing loss disability and tinnitus and 
those reported in service.

In June 1996, the veteran reported that in 1989, he had 
received treatment at the New York Eye and Ear Infirmary.  
Later that month, the RO requested copies of the records 
of that treatment.  In so doing, it cited the specific 
dates that such treatment was rendered.  The New York Eye 
and Ear Infirmary replied that it was unable to locate a 
medical record with the information provided.  It cited 
additional information, however, which could be used to 
help locate the records in question.  Such information 
included, but was not limited to, a clinic or hospital 
number; a possible name, other than the veteran's, used 
at the time of treatment; the name of the treating 
physician, if known; and/or the names of any tests 
performed or departments visited.  There is no evidence 
on file that the RO ever requested such additional 
information from the veteran.  

In May 1998, the veteran was scheduled to have a hearing 
at the RO.  He did not appear for that hearing; however, 
three days after the scheduled date, the RO received a 
letter from the veteran requesting that the hearing be 
postponed.  He stated that he would request a new hearing 
after reviewing his claims file.  

In a lengthy letter, dated in August 1992, the RO asked 
the veteran, in part, if he would still like to have a 
hearing.  The RO stated that if it did not hear from the 
veteran, it would assume that he no longer desired a 
hearing.
In October 2003, the veteran's representative requested 
that the RO clarify whether the veteran still wished to 
have a hearing.

In light of the foregoing, additional development of the 
record is warranted, prior to further appellate 
consideration.  Accordingly, the case is remanded for the 
following actions: 

1.  Please furnish the names, 
addresses, and approximate dates of 
treatment or examination, of all 
health care providers who may possess 
additional records pertinent to the 
veteran's claims of entitlement to 
service connection for hearing loss 
disability, tinnitus, and/or skin 
disease.  A failure to reply or a 
negative reply to any request must be 
noted in writing and associated with 
the claims folder.

2.  Request that the veteran furnish 
additional information with respect 
to his claimed treatment in 1989 at 
the New York Eye and Ear Infirmary.  
Such information may include, but is 
not limited to, a clinic or hospital 
number; a possible name, other than 
the veteran's, used at the time of 
treatment; the name of the treating 
physician, if known; and/or the names 
of any tests performed or departments 
visited.  A failure to reply or a 
negative reply to any request must be 
noted in writing and associated with 
the claims folder.

3.  Contact the veteran and ascertain 
whether or not he wishes to have a 
hearing in conjunction with his 
appeal.

4.  Schedule the veteran for an ear, 
nose, and throat examination and for 
an audiological examination, to 
determine the nature and extent of 
any ear disease/or hearing loss 
disability found to be present.  All 
indicated tests and studies must be 
performed, and all applicable 
consultations must be scheduled.  The 
claims folder must be made available 
to the examiner for review, and the 
examiner must verify that it has, in 
fact, been reviewed.  If hearing loss 
disability or tinnitus is found in 
either or both ears, the examiner 
must render an opinion as to whether 
it is at least as likely as not that 
such disability(s) is related to the 
veteran's tinnitus or hearing loss 
disability for he received treatment 
in service in August 1963.  The 
rationale for all opinions must be 
set forth.  

5.  When all of the requested actions 
have been completed, the RO should 
undertake any other indicated 
development, including the scheduling 
of any additional VA examinations.  
Then, readjudicate the issues of 
entitlement to service connection for 
hearing loss disability, tinnitus, 
and skin disease.  In so doing, the 
RO must ensure compliance with the 
duty to assist procedures set forth 
in the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).



